Citation Nr: 1109730	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for fracture of the right radius with laceration, status post open reduction internal fixation, due to a VA compensated work therapy program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied compensation under 38 U.S.C.A. § 1151 for fracture of the right radius with laceration, status post open reduction internal fixation, due to a VA compensated work therapy program.  The Veteran testified before the Board in July 2010.  


FINDING OF FACT

The Veteran's fracture of the right radius with laceration, status post open reduction internal fixation, was proximately caused by the provision of compensated work therapy program provided or authorized by VA under 38 U.S.C. § 1718.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for fracture of the right radius with laceration, status post open reduction internal fixation, as the result of the provision of compensated work therapy program provided by VA under 38 U.S.C. § 1718 are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he injured his right wrist performing compensated work therapy and that compensation pursuant to 38 U.S.C.A. § 1151 is warranted.

The relevant statue provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused 
(A) by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title, or
(B) by participation in a program (known as a "compensated work therapy program") under section 1718 of this title.  

38 U.S.C.A. § 1151 (West 2002) (emphasis added).  

In order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2010).

The Veteran contends that his fracture of the right radius with laceration, status post open reduction internal fixation, arose from a lawnmower accident during his participation in a VA compensated work therapy program.  Specifically, he alleges that while riding the lawnmower up a grassy hill that was wet with dew, the lawnmower turned over, and the blade of the lawnmower struck his right wrist.      

An April 2009 letter from the engineering program manager at the VA Medical Center in Hot Springs, South Dakota, shows that on June 10, 2008, the date of the lawnmower accident, the Veteran was participating in a CWT program working for the transportation/grounds shop at the time of the accident.  The Board therefore concedes the Veteran's participation in a CWT program.  

On VA examination in November 2008, the Veteran reported that he had fractured his right distal radius when he was riding a lawnmower on a hill in June 2008 and the lawnmower rolled over with him in it.  The examiner noted that the Veteran had been seen at Rapid City Regional Hospital where he underwent an open reduction surgical procedure with plating.  The Veteran complained that whenever there were weather changes, he experienced an achy type of pain in his right wrist that was a 6/10 in intensity.  He stated that occurred twice a week and lasted for an hour.  He maintained that his wrist was aggravated if he lifted more than 10 pounds and that he did not have the strength to lift more than 10 pounds repetitively.  Upon examination, the VA examiner diagnosed the Veteran with fracture of the right distal radius with loss of range of motion and residual scar.  The examiner found no carelessness or neglect on the part of VA with regard to the lawnmower accident.  The examiner explained that the Veteran had committed an error of judgment while driving the lawnmower to cut grass on a wet incline, and it had slid on the grass down the hill and rolled over with him still in it.  The examiner noted that the area where the accident had occurred had been identified as an area of concern and that the Veteran had been properly trained to do his job.  However, the examiner found that since the amount of slipping on wet grass was unpredictable, the accident could not be blamed on negligence of either the Veteran or the staff.  Furthermore, the examiner concluded that on the date of the accident, the Veteran had been participating in his compensated work therapy program appropriately, and his wrist injury had occurred as a direct result of his participation in the program.    

The Board finds that the Veteran meets the criteria for a qualifying additional disability since the medical evidence of record shows that after the lawnmower accident, the Veteran had to undergo an open reduction surgical procedure that involved plating and currently carries a diagnosis of fracture of the right distal radius with loss of range of motion and residual scar.  

Regarding whether the additional qualifying disability was the result of the Veteran's willful misconduct or was proximately caused by participation in the CWT program, the November 2008 VA examiner found that although the Veteran had committed an error of judgment while driving the lawnmower to cut grass on a wet incline, the amount of slipping on wet grass was unpredictable, and the accident could not be blamed on the Veteran's negligence.  The examiner also noted that on the date of the lawnmower accident, the Veteran had been participating in his compensated work therapy program appropriately.  Most importantly, the November 2008 VA examiner opined that the Veteran's right wrist injury had occurred as a direct result of his participation in the CWT program.  There is no competent contrary medical opinion of record.  The Board therefore concludes that the Veteran's fracture of the right radius with laceration, status post open reduction internal fixation, was proximately caused by his participation in a compensated work therapy program.  There is no evidence of record which would support a finding that the injury was the result of any willful misconduct on the part of the Veteran.

The evidence as a whole shows that the Veteran's fracture of the right radius with laceration, status post open reduction internal fixation, is not due to willful misconduct, but is instead due to his participation in a compensated work therapy program.  That injury therefore meets the criteria of 38 U.S.C.A. § 1151(a)(2)(B) and qualifies for benefits.

Therefore, as evidence is in favor of the claim for compensation under 38 U.S.C.A. § 1151 for fracture of the right radius with laceration, status post open reduction internal fixation, the claim is granted.  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

 
ORDER

Entitlement to compensation for fracture of the right radius with laceration, status post open reduction internal fixation, pursuant to the provisions of 38 U.S.C.A. § 1151 is granted.   



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


